Case 2:20-cv-02291-DOC-KES Document 72-2 Filed 04/17/20 Page 1 of 2 Page ID #:921



                     A      LESHIRE ~                                                 Tiffany J. Israel
                                                                              tisrael@awattorneys.com
                                                                                                          18881 Von Karman Avenue,
                                                                                                          Suite 1700
                       WYNDERLLP
                       A T T O R N E Y S   AT   L A W
                                                                                                          Irvine, CA 92612
                                                                                                          P (949) 223-1170
                                                                                                          F(949)223-1180
 GRAIJGE COUNTY ~ LOS HI~GELES ~ RIVERSIDE ~ CENTRAL VALLE"                                               P,VVA.TT 0R IJE Y~. C C I~




                                                           April 14, 2020

       VIA E-MAIL
       E-Mail: morgan~w            ~(cr~,~mail.com

       Morgan Wang

                 Re:        Best Western Plus South Bay Hotel, 15000 Hawthorne Blvd., Lawndale

       Dear- Mr. Wang:

              Thank you for speaking with the Kevin Chun, Sean Moore, and me this morning. I
       apologize for not catching your attorney's last name. As I am unable to locate him or his email
       address, please forward this letter to him at your convenience. As we discussed, the City of
       Lawndale ("City" is deeply concerned and disappointed with the contract you have entered into
       with the County of Los Angeles ("County") to implement the "Project Roomkey" program at the
       Best Western Plus South Bay Hotel in Lawndale ("Best Western").

               The City was informed on Apri19, 2020, that you had signed an agreement with the County
       to allow the Best Western to become a temporary homeless shelter. This agreement was negotiated
       and executed in complete secrecy and without seeking any input from the City. This program is
       now expected to begin operations on April 15, 2020 (i.e., only one week after its formal
       announcement) without any City coordination or consultation.

               Had you contacted the City, we would have advised you that the Best Western's land use
       approvals do not allow the hotel at 15000 Hawthorne Boulevard ("Property") to be converted into
       a homeless shelter. First, Lawndale Municipal Code Section 17.56.160 defines a hotel as "any
       structure, or any portion of any structure, which is occupied or intended or designed for occupancy
       by transients for dwelling, lodging or sleeping purposes, and includes any hotel, inn, or motel
       designed for occupancy by transients for dwelling, lodging or sleeping purposes for periods not to
       exceed thirty days, and not less than one full day." Hence, allowing the same people to occupy the
       Best Western for more than 30 days violates the City's operating regulations for a hotel use.

               Second, a homeless shelter is a different type of use than a hotel and is not allowed on the
       Property by the applicable zoning regulations. The Property is located within the General
       Commercial zone and within the City's Hawthorne Boulevard Specific Plan ("HBSP") area. A
       homeless shelter is a different use from a hotel as a shelter also includes health care and substance
       abuse treahnent center uses, which uses are not authorized in the General Commercial zone. In
       Lawndale, subject to receipt of a special use permit, and the Planning Commission's determination
       that certain standards will be met, a shelter is only allowed in the Commercial-Manufacturing zone.
       One of the mandatory standards required to receive a permit for a shelter is that the City has been
       provided with and approved a written management plan addressing, among other concerns,
       security, neighborhood communication, loitering control, and refuse control. Additionally, per the
       land use matrix in the HBSP, Table 2-1, hospitals or substance abuse treatment centers are not

       oiooi.000v~a2oos.i


                                                        EXHIBIT B, Page 7
Case 2:20-cv-02291-DOC-KES Document 72-2 Filed 04/17/20 Page 2 of 2 Page ID #:922




     Morgan Wang
     April 14, 2020
     Page 2

     allowed in the HBSP area and a special use permit is required for a health center operated by a
     governmental agency for outpatient treatment only. Accordingly, the zoning and HBSP regulations
     prohibit the operation of a shelter on the Property.

             Third, Special Use Permit No. 63 ("SUP") was approved with the adoption of Planning
     Commission Resolution 81-34 on October 28, 1981 for the construction of a hotel on the Property.
     Section 1(C) of the SUP states that the hotel may not be used or operated in a manner that is
     detrimental to health, safety, or general welfare of persons residing or working in the
     neighborhood. The conversion of the hotel into a shelter, without the conditions the City is required
     to impose on a shelter, is detrimental to health, safety, or general welfare of residents and
     businesses surrounding the Property. Therefore, the conversion of the hotel to a homeless shelter
     violates Section 1(C) of the SUP.

             Moreover, the City also believes that this conversions warrants analysis under the
     California Environmental Quality Act. Yet no analysis has been undertaken of the traffic, noise,
     public services and other impacts of this proposed new land use.

               Nor does the Best Western's business license allow for the operation of a shelter.

             For these reasons, while Project Roomkey is awell-intended program to help the most
     vulnerable homeless in Los Angeles County during the COVID-19 global pandemic, the City
     believes that allowing the Best Western to operate as a shelter could cause irreparable harm to the
     Lawndale community. As a result, if Best Western does not advise the City by 5:00 p.m.
     tomorrow, Apri115~`, that the agreement between Best Western and the County to allow the
     hotel to be used as a shelter has been terminated, the City will schedule a public hearing for
     the Planning Commission to consider revoking the SUP to prevent this from occurring.

             Thank you in advance for considering the above. Please contact me at (949) 250-5411 or
     tisrael@awattorneys.com with any questions and to initiate further discussion.

                                                         Very truly yours,

                                                         ALESHIRE & WYNDER, LLP




                                                         Tiffany J. Israel
                                                         City Attorney

     TJI:cdd
     cc:    Kevin Chun, City Manager (via email)
            Sean Moore, Community Development Director (via email)

     o~ooi.0002i6azoos.i


                                            EXHIBIT B, Page 8
